DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,5,6,9,10,13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20030120860) and in view of Fillingim (US 20110060927) and Yano (US 20110231610)

Claim 1. Sun discloses A flash memory (e.g., integrated circuit 10 , Fig. 1 0042), comprising:
a plurality of memory blocks, arranged into a plurality of memory banks (e.g., block 0 through block N, and is referred to as bank 0. Second array 17 also comprises flash ROM, and includes a plurality of blocks of cells, block 0 through block M and is referred to as bank 1., 0043 Fig. 1); and
a plurality of multiplex circuits, respectively coupled to the memory banks, each of the multiplex circuits being configured to transmit a plurality of erase voltages or a plurality of program voltages to the corresponding memory bank for executing an erase operation or a program operation (e.g., normal erase and program path 20 and the normal verify path 21 are enabled, while other functions of the I/O chips are disabled. Techniques for accomplishing the multiplexed I/O pins are common in the art., 0044, Fig. 1;  Microcontroller 11 controls multiplexer 26 and multiplexer 27 as indicated by lines 31 and 32, 0047; Erase/program selector 30 supplies the erase and program data and signals on line 35 to erase/program port 36 for first array 16 and second array 17… separate erase/program circuits are used for the separate non-volatile memory cells, 0048; arrays 16 and 17 include a plurality of blocks of cells which are separately erasable, 0050),

Sun does not disclose, but Fillingim discloses
wherein the program operation is executed by one of the memory banks while the erase operation is executed by another one of the memory banks according to a programming (e.g., At time 0, the bank 902 begins an erase operation, bank 904 begins a program, 0087 Fig. 9; systems that use a parallel or simultaneous execution of operations, 0290; independent I/O buses that accesses each solid-state storage element 216, 218, 220 in parallel so that all banks 214 are accessed simultaneously, 0085).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations as disclosed  by Sun with Fillingim, providing the benefit of  in parallel, may be more efficient than managing them separately (see Fillingim, 0193) for power management (0008).

Sun in view of Fillingim does not disclose, but Yano discloses
	Included in a memory array (e.g., NAND memory 10 has a memory cell array  , 0026; NAND memory 10…  a plurality of banks (in FIG. 2, four banks Bank0 to Bank3) that can be bank-interleaved. , 0032, Fig. 2;  
while erasing instruction (e.g., The respective banks can independently perform writing, readout, and erasing operations. , 0033; execute readout, writing, and erasing requests for the banks, 0034;  Erasing, writing, and readout can be simultaneously performed by using a double speed mode. the physical blocks belonging to the different planes can be accessed in parallel, 0035 Fig. 4).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations as disclosed  by Sun with Fillingim, with Yano, providing the benefit of   parallel operation by a plurality of banks (see Yano, 0036).

Claim 2. Sun discloses wherein the memory blocks comprise a plurality of first memory blocks corresponding to a first memory bank and a plurality of second memory blocks corresponding to a second memory bank (e.g.,  first array includes a plurality of blocks of flash ROM cells, block 0 through block N, and is referred to as bank 0. Second array 17 also comprises flash ROM, and includes a plurality of blocks of cells, block 0 through block M and is referred to as bank 1., 0043).

Claim 4. Sun discloses wherein the first memory blocks have continuous physical addresses, and the second memory blocks have continuous physical addresses (e.g.,  first array includes a plurality of blocks of flash ROM cells, block 0 through block N, and is referred to as bank 0. Second array 17 also comprises flash ROM, and includes a plurality of blocks of cells, block 0 through block M and is referred to as bank 1., 0043).

Claim 5. Sun does not disclose, but Fillingim discloses
wherein while the first memory bank is executing the erase operation, a first multiplex circuit corresponding to the first memory bank provides an
erase voltage pulse to the first memory bank within a time interval, and a second multiplex circuit corresponding to the second memory bank makes the second memory bank execute the program operation within the time interval (e.g., identifies the operations for each bank 902, 904, 906, and 908, during the time period shown in the bar graph, and also indicates the operations executed on the particular banks., 0286-0287 Fig. 9; FIG. 9 thus illustrates how operations scheduling may be combined with purposeful, adjustable delay to manage the power consumption of a component 530 such as a storage device. As discussed above, either scheduling or delay may be used alone or in combination to ensure that a particular device operates at a desired power level).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations as disclosed  by Sun with Fillingim, providing the benefit of  in parallel, may be more efficient than managing them separately (see Fillingim, 0193) for power management (0008).

Claim 6. Sun does not disclose, but Fillingim discloses
individual in-progress status for program and erase operations, respectively (e.g., the storage bus controller 348 validates the status to ensure that page was correctly programmed, 0170; send status information to the appropriate control and status registers 340 through the status MUX 422, 0171;  status information received concerning bank 214 status to coordinate execution of the various commands on the bus with the goal of minimizing or eliminating idle time of the busses, 0172;  submitting a status command to the same memory area of the data storage device to verify that execution of the program command has completed., 0012).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations as disclosed  by Sun with Fillingim, providing the benefit of  in parallel, may be more efficient than managing them separately (see Fillingim, 0193) for power management (0008).

Claim 9. Sun discloses A-writing method of flash memory (e.g., integrated circuit supporting in-circuit programming, 0010), comprising:
arranging a plurality of memory blocks into a plurality of memory banks (e.g., block 0 through block N, and is referred to as bank 0. Second array 17 also comprises flash ROM, and includes a plurality of blocks of cells, block 0 through block M and is referred to as bank 1., 0043 Fig. 1);

providing a plurality of multiplex circuits to respectively correspond to the memory banks so that each of the multiplex circuits transmits a plurality of erase voltages or a plurality of program voltages to the corresponding memory bank for executing an erase operation or a program operation (e.g., normal erase and program path 20 and the normal verify path 21 are enabled, while other functions of the I/O chips are disabled. Techniques for accomplishing the multiplexed I/O pins are common in the art., 0044, Fig. 1;  Microcontroller 11 controls multiplexer 26 and multiplexer 27 as indicated by lines 31 and 32, 0047; Erase/program selector 30 supplies the erase and program data and signals on line 35 to erase/program port 36 for first array 16 and second array 17… separate erase/program circuits are used for the separate non-volatile memory cells, 0048; arrays 16 and 17 include a plurality of blocks of cells which are separately erasable, 0050); and

Sun does not disclose, but Fillingim discloses
executing the program operation by one of the memory banks while executing the erase operation by another one of the memory banks according to a programming (e.g., At time 0, the bank 902 begins an erase operation, bank 904 begins a program, 0087 Fig. 9; systems that use a parallel or simultaneous execution of operations, 0290; independent I/O buses that accesses each solid-state storage element 216, 218, 220 in parallel so that all banks 214 are accessed simultaneously, 0085).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations as disclosed  by Sun with Fillingim, providing the benefit of  in parallel, may be more efficient than managing them separately (see Fillingim, 0193) for power management (0008).

Sun in view of Fillingim does not disclose, but Yano discloses
	Included in a memory array (e.g., NAND memory 10 has a memory cell array  , 0026; NAND memory 10…  a plurality of banks (in FIG. 2, four banks Bank0 to Bank3) that can be bank-interleaved. , 0032, Fig. 2;  
while erasing instruction (e.g., The respective banks can independently perform writing, readout, and erasing operations. , 0033; execute readout, writing, and erasing requests for the banks, 0034;  Erasing, writing, and readout can be simultaneously performed by using a double speed mode. the physical blocks belonging to the different planes can be accessed in parallel, 0035 Fig. 4).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations as disclosed  by Sun with Fillingim, with Yano, providing the benefit of   parallel operation by a plurality of banks (see Yano, 0036).

Claim 10 is rejected for reasons similar to claim 5 above.

Claim 13. Sun discloses wherein the step of arranging the 5 memory blocks into the memory banks comprises: arranging the memory blocks into the memory banks according to an arrangement sequence of physical addresses of the memory blocks (e.g.,  first array includes a plurality of blocks of flash ROM cells, block 0 through block N, and is referred to as bank 0. Second array 17 also comprises flash ROM, and includes a plurality of blocks of cells, block 0 through block M and is referred to as bank 1., 0043).. 

Claim 3,8,12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (as cited above) and Fillingim (cited above), and Yano (US 20110231610) and further in view of  Weingarten (US 20120066441)

Claim 3. Sun in view of Fillingim and Yano does not disclose, but Weingarten discloses
wherein physical addresses of the first memory blocks and the second memory blocks are interleaved with each other (e.g.,  interleaved programming of the "logical" pages is used, e.g. by breaking them up into pagelets which are programmed into different pages across an erase block and on different devices, 0023).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations as disclosed  by Sun with  bank interleave controller 104 and coordinates among the banks 214 of the solid-state storage media 110 (0160) of Fillingim, and Yano with Weingarten providing the benefit of   distributing data from each logical page in the stream between at least two of the multiplicity of physical pages (see Weingarten, 0045), Page Multiplexer\Interleaver" 20 interleaves the pages between several devices, several erase blocks, and/or several locations within an erase block (0079).

Claim 8. Sun in view of Fillingim and Yano does not disclose, but Weingarten discloses wherein the program operation is a degraded program operation according to the programming while erasing instruction, and a program current corresponding to the program operation is less than an expected value (e.g., Charge level or degraded level: Amount of charge currently existing in a cell, as opposed to "program level", the amount of charge originally induced in the cell which typically exceeds the current (charge) level due to the phenomenon of gradual degradation of the amount of charge in a cell, over time, 0015)(in combination with Fillingim’s disclosure of  a power consumption rate, in various embodiments, may fail to satisfy a power consumption target by approaching the power consumption target, by exceeding the power consumption target, by being outside of a predefined range around the power consumption target, by being inside a predefined range around the power consumption target, and/or by having another predefined relationship with the power consumption target, 0076).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations as disclosed  by Sun with  bank interleave controller 104 and coordinates among the banks 214 of the solid-state storage media 110 (0160 of Fillingim, and Yano with Weingarten providing the benefit of   distributing data from each logical page in the stream between at least two of the multiplicity of physical pages (see Weingarten, 0045), Page Multiplexer\Interleaver" 20 interleaves the pages between several devices, several erase blocks, and/or several locations within an erase block (0079).

Claim 12 is rejected for reasons similar to claim 8 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (as cited above) and Fillingim (cited above), and Yano (cited above) and further in view of Kuo (US 6571307)

Claim 7. Sun in view of Fillingim and Yano does not disclose, but Kuo discloses 
wherein a plurality of status flags, respectively corresponding to the memory banks, each of the status flags recording an erase in-progress status or a program in-progress status of the corresponding memory bank (e.g., A second input of the multiplexer 180 includes device 100 status information from the state machine and control logic 122 such as whether or not a program or erase is in progress. … During an erase or program sequence, multiplexer 180 will communicate status information to I/O buffers 182 so that an outside processor can poll the memory device 100 for the status in regard to the erase or program., col 8:25-40).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations as disclosed  by Sun with  bank interleave controller 104 and coordinates among the banks 214 of the solid-state storage media 110 (0160) of Fillingim, and Yano with Kuo providing the benefit of  state machine and control logic 122 provides the control for read, program and erase operations (see Kuo, col 8:51-53),  includes two separate banks of memory cells--Bank 0 and Bank 1 (col 12:15-17), for an efficiently designed and manufacturable flash memory device that allows simultaneous read and write operations (col 4:6-9).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (as cited above) and Fillingim (cited above), and Yano (cited above) and further in view of  Lee (US 20210312991), Kutusukake (US 20130250694 ) and Lovett (US 6100560)

Claim 11. Sun in view of Fillingim and Yano does not disclose, but Lee discloses
wherein the erase voltages comprise a power voltage, a reference ground voltage (e.g.,  erase voltage, power voltage a ground voltage, 0038, 0057) and

 the program voltages comprise the power voltage, the reference ground voltage (e.g., program operation, the source line voltage supplying circuit SSC may supply a positive voltage, 0057, 0064).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations as disclosed  by Sun with Fillingim, and Yano with Lee, providing the benefit of memory device may include a memory cell array configured to store data, a peripheral circuit configured to perform various operations such as a program operation, a read operation, and an erase operation, and a control logic configured to control the peripheral circuit (see Lee, 0004), operating characteristics of the semiconductor device can be improved (0062),  In an erase operation, the stress of an unselected group can be reduced, and the read fail of a first page can be reduced (0062).

Sun in view of Fillingim and Lee and Yano does not disclose, but Kutsukake discloses
a negative boost voltage, a positive boost voltage, the positive boost voltage (e.g., a positive voltage (boosted voltage) generated in the boost unit 32, that is, a positive erase voltage (Vera) can be applied to the first P-well 102 during the data erase operation of the memory cells, and a negative voltage can be applied to the first P-well during the data write and read operations of the memory cells, 0058).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations and mask ROM as disclosed  by Sun with Fillingim, and Yano with Lee, with Kutsukake, providing the benefit of  To reduce the area of the word line switch unit, it is desired to reduce a write voltage (program voltage) during a data write operation, and to downsize a transistor (see Kutsukake, 0004). 

Sun in view of Fillingim and Yano and Lee and Kutusukake does not disclose, but Lovett discloses
a positive mask voltage, and a negative mask voltage (e.g., a nonvolatile cell that may (i) be programmed with a zero voltage across the junctions of the p-channel devices, (ii) provide a full programming voltage across an n-well to p-substrate junction, (iii) does not require changes (e.g., additional masks) from a baseline CMOS process, (iv) break the erase bias voltage into a negative voltage and a positive voltage to reduce stresses on the junctions, and/or (v) allow erasing with a single negative erase voltage., col 2:25-33).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations and mask ROM as disclosed  by Sun with Fillingim, and Yano with Lee, and Kutusukake with Lovett, providing the benefit of  nonvolatile cells generally and, more particularly, to a nonvolatile cell in a logic process (see Lovett, col 1:3-6).

Other References:
1. Kim (US 20200081647)
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. 
For claims 1 and 9, Applicant argues that the cited references did not disclose the amended limitations related to memory array.  This OA rejects these limitations.
Sun in view of Fillingim does not disclose, but Yano discloses
	Included in a memory array (e.g., NAND memory 10 has a memory cell array  , 0026; NAND memory 10…  a plurality of banks (in FIG. 2, four banks Bank0 to Bank3) that can be bank-interleaved. , 0032, Fig. 2;  
while erasing instruction (e.g., The respective banks can independently perform writing, readout, and erasing operations. , 0033; execute readout, writing, and erasing requests for the banks, 0034;  Erasing, writing, and readout can be simultaneously performed by using a double speed mode. the physical blocks belonging to the different planes can be accessed in parallel, 0035 Fig. 4).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory blocks in banks of flash memory with multiplexers for program/erase operations as disclosed  by Sun with Fillingim, with Yano, providing the benefit of   parallel operation by a plurality of banks (see Yano, 0036).
Applicant’s argument for dependent claims 2-8, 10-13 are based on arguments for claims 1, 9 addressed above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135